Order filed June 13, 2022




                                        In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00574-CV
                                  ____________

                    SOUTHBAY GUNITE INC., Appellant

                                         V.

   SOUTH POOLS INC. AND MUHAMMAD "MIKE" TELLO, Appellee


                 On Appeal from the Co Civil Ct at Law No 1
                           Harris County, Texas
                      Trial Court Cause No. 1145370

                                   ORDER

      The clerk’s record was filed September 10, 2020. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain.

          1. Plaintiff’s Response to the Defendant’s Motion to Dismiss filed on
             May 27, 2020.
           2. Defendant’s Response to the Response to the Motion to Dismiss filed
              on May 27, 2020.

           3. Findings of Fact and Conclusions of Law filed on September 2, 2020.

      The Harris County Clerk is directed to file a supplemental clerk’s record on
or before June 23, 2022, containing the above documents.

      If the omitted item is not part of the case file, the county clerk is directed to
file a supplemental clerk’s record containing a certified statement that the
omitted item is not a part of the case file.



                                  PER CURIAM



Panel Consists of Justices Jewell, Bourliot, Poissant.